Citation Nr: 0629917	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  02-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral leg 
disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease, lumbosacral spine, postoperative.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nervous disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1955.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.    

In November 2004, the Board affirmed the RO's May 2000 rating 
decision with regard to the first claim.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2006, based 
on a Joint Motion For An Order Vacating the Board Decision 
And Incorporating The Terms Of This Remand (joint motion), 
the Court issued an Order remanding the matter to the Board 
for compliance with the instructions in the joint motion.    

In its November 2004 decision, the Board characterized the 
first claim on appeal as entitlement to service connection 
for bilateral hearing loss.  Since then, it has become 
apparent that, because the RO previously denied this claim in 
a rating decision dated August 1988 and that decision became 
final, the Board should have characterized that claim as 
whether new and material evidence has been received to reopen 
such claim.  Given the Board's prior error in this regard, 
which did not prejudice the veteran, it will continue to 
characterize that claim as previously noted.  In any event, 
the evidence the veteran has submitted since the RO denied 
his claim in August 1988 is new and material and thus 
sufficient to reopen the claim and decide it on its merits.

The Board REMANDS the claim of entitlement to service 
connection for bilateral hearing loss to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  


FINDING OF FACT

On May 28, 2002, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw his appeal with regard to the 
claim of entitlement to service connection for a bilateral 
leg condition and claims to reopen previously denied claims 
of entitlement to service connection for degenerative disc 
disease, lumbosacral spine, postoperative, a bilateral foot 
disorder and a nervous disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal with 
regard to the claim of entitlement to service connection for 
a bilateral leg disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).

2.  The criteria for withdrawal of a substantive appeal with 
regard to the claim of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for degenerative disc disease, lumbosacral spine, 
postoperative, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

3.  The criteria for withdrawal of a substantive appeal with 
regard to the claim of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a bilateral foot disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).

4.  The criteria for withdrawal of a substantive appeal with 
regard to the claim of whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a nervous disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (2005), the Board may dismiss any 
appeal that fails to allege a specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2005).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2005).  

According to a written statement received at the RO on May 
28, 2002, the veteran withdrew his appeal with regard to the 
claim of entitlement to service connection for a bilateral 
leg condition and claims to reopen previously denied claims 
of entitlement to service connection for degenerative disc 
disease, lumbosacral spine, postoperative, a bilateral foot 
disorder and a nervous disorder.  Thus, pertaining to those 
claims, there remain no allegations of errors of fact or law 
for the Board's appellate consideration and the Board does 
not have jurisdiction to review those claims.


ORDER

The appeal on the claim of entitlement to service connection 
for a bilateral leg disorder is dismissed.  

The appeal on the claim of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for degenerative disc disease, lumbosacral spine, 
postoperative, is dismissed.  

The appeal on the claim of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a bilateral foot disorder is dismissed.

The appeal on whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a nervous disorder is dismissed.


REMAND

The veteran claims entitlement to service connection for 
bilateral hearing loss.  He asserts that he developed this 
disorder in service secondary to his duties as a member of an 
artillery unit.  Additional action is necessary before the 
Board can decide this claim.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA provides that VA must notify a claimant of the 
evidence necessary to substantiate his claim and assist a 
claimant in obtaining and fully developing all of the 
evidence relevant to his claim.  In this case, VA has not yet 
satisfied its duties to notify and assist; therefore, to 
proceed in adjudicating the claim on appeal would prejudice 
the veteran in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
119-20 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  In what can be considered a fourth 
element of the requisite notice, the Court further held that, 
under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the VCAA's notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 488.  

In this case, during the course of this appeal, the RO sent 
the 
vet
era
n 
VCA
A 
not
ice
on his claim for service connection for bilateral hearing 
los
s.  
Suc
h 
not
ice
, 
how
eve
r,
does not address disability ratings or effective dates.  VA 
sho
uld 
thu
s 
cor
rec
t 
thi
s
procedural deficiency on remand by sending the veteran more 
com
pre
hen
siv
e
VCAA notice.  

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
inc
lud
es 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
such an examination is necessary.  The RO afforded the 
vet
era
n a 
VA 
aud
iol
ogi
cal
examination in February 2003, during which a VA examiner 
opi
ned 
tha
t 
the
re 
was
insufficient information available to determine a possible 
eti
olo
gy 
bet
wee
n 
the
veteran's hearing loss and service without resorting to 
spe
cul
ati
on.  
How
eve
r, 
the
report of this examination is insufficient to adjudicate this 
app
eal
.  
The
rei
n, 
the
examiner did not acknowledge that the veteran served in an 
art
ill
ery 
uni
t, 
was
exposed to noise, and used no hearing protection, facts which 
mig
ht 
alt
er 
his
opinion.  A VA examiner should consider these facts on remand 
and 
off
er 
ano
the
r
opinion addressing the etiology of the veteran's hearing 
los
s.  

This case is REMANDED for the following action:

1.  Provide the veteran VCAA notice on 
his service connection claim, which 
satisfies the requirements of the Court's 
holdings in Quartuccio, Pelegrini II and 
Dingess/Hartman.

2.  Afford the veteran a VA audiological 
examination for the purpose of determining 
the nature and etiology of any hearing 
loss shown to exist.  Forward the claims 
file to the examiner for review of 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review. Following 
a thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) determine whether the 
veteran has hearing loss by VA 
standards;

b) if so, opine whether such 
hearing loss is at least as 
likely as not related to the 
veteran's service, including 
his in-service noise exposure 
while serving with an artillery 
unit; and

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

3.  Readjudicate the veteran's service 
connection claim based on all of the 
evidence of record, including that which 
was submitted directly to the Board in 
January 2005 and March 2006.  If the claim 
is denied, provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


